UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6098


MARY E. KING,

                Petitioner – Appellant,

          v.

TAMMY BROWN, Warden, VCCW,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00405-gec-mfu)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary E. King, Appellant Pro Se.        Mark R. Davis,      Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mary   E.    King   seeks      to   appeal    the   district       court’s

order denying relief on her 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate        of    appealability.            See     28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a    substantial       showing       of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.             By failing to challenge on appeal the basis

for the district court’s rejection of her claim, we conclude

that King has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense       with      oral    argument     because       the    facts    and     legal




                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3